DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/21/2022 in which claims 1, 12 and 17 were amended and claims 1-20 were presented for further examination.
Claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 17 - 24, filed on 04/21/2022, with respect to claims 11-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, computer system and a computer program product for archiving accelerator-only database tables. The closest prior art Bourbonnais et al. (US 2005/0149584), Bendel et al. (US 2019/0018880) and Fabijancic et al. (US 2015/0006489) alone, or, in combination, fails to anticipate or render obvious the recited features of “where the AOT and the accelerator-only archive are stored on storage media that provide a same level of performanc” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). The cited prior arts. Bourbonnais archive data of a conventional database and not of AOT that includes only metadata and statistic and the archive is not in the same database. Bendel does not remedy the deficiency of Bourbonnais because it does not perform any archiving at all, it merely states that the AOT is stored in accelerated database and not in DBMS database. Therefore, the pending claims 1-20 are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156